DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application repeats a substantial portion of prior Application No. 15/927,069, filed March 20, 2018, and adds disclosure not presented in the prior application. Specifically, the Examiner finds the function of the claimed “time information” and its associated feature that is recited in claims 4-8 and 12-16 is not disclosed in the earlier filed Application from which this disclosure seeks the benefit of an earlier filing date. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1, line 5, page 50, “the first data” should read as “the first bit sequences”.
Claim 9, lines 2-3, page 51, “the flash memory” should read as “a flash memory”.
Claim 9, line 2, page 52, “the first data” should read as “the first bit sequences”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 9,601.219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claims 1 and 4 of U.S. Patent No. 9,601.219 B2. Specifically, the claimed “method” as recited in claim 1, including its features, are repeated in claims 1 and 4 of U.S. Patent No. 9,601.219 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claims 1 and 4 of U.S. Patent No. 9,601.219 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,601.219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 4 of U.S. Patent No. 9,601.219 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 9,601.219 B2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (U.S. Patent Application Publication No. 2012/0213001 A1), hereinafter referred to as Yang.

Regarding claim 1, Yang discloses: A method for accessing a flash memory, comprising:
using an initial gate voltage combination to read the flash memory to obtain first bit sequences;
decoding the first bit sequences read from the flash memory;
if the first data is failed to be decoded, determining a target gate voltage combination according a look-up table (LUT), wherein the target gate voltage combination comprises a plurality of threshold voltage levels;
using the target gate voltage combination to read the flash memory to obtain second bit sequences; and
decoding the second bit sequences to determine readout information of the flash memory
(Paragraph [0006]: “In various embodiments, there is provided a method for reading a target memory sector of a memory. The method comprises, based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages, performing a first read operation on the target memory sector. The method further comprises determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages. The method also comprises using the second one or more reference voltages, performing a second read operation on the target memory sector.”

Paragraph [0022]: “The estimation module 18 provides a soft estimation for the data bits of the memory cells of a memory sector of the memory 14, when the read module 26 reads data from the memory sector of the memory 14. That is, the estimation module 18 provides in the form of log-likelihood ratios (LLRs), probability of each data bit being 0 or 1. The LLRs are indicative of a confidence in zero (‘0’) or one (‘1’) for each data bit read from the memory 14. Based on the estimated LLRs for the data bits, the decoder module 22 decodes the data. Estimation of LLRs directly affects the decoder performance, and the performance of the memory system 10.”
Paragraph [0023]: “Thus, a positive LLR indicates a greater probability of the data bit being equal to 0, and a negative LLR indicates a greater probability of the data bit being equal to 1. That is, a sign of the LLR provides an estimation of the data bit, and a magnitude of the LLR provides a reliability of the estimation (e.g., |LLR|=0 means the estimation is completely unreliable, and |LLR|=∞ means that the estimation is completely reliable and the bit value is known).”

Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0030]: “In practice, the PDF (1) and PDF (0) are usually not known for the memory system 10. Accordingly, the reference voltage v1 (which represents the optimal reference voltage for applying to the memory sectors of the memory 14 during a read cycle) is also not known during the read operations of the memory 14. Furthermore, the optimal reference voltage can change with time for a flash memory (e.g., as the flash memory undergoes more and more number of write, retention and/or read cycles), can vary between two memory sectors of the memory 14, and can also vary between two memory cells of a single memory sector. Accordingly, it is usually not possible to know a priori the optimal reference voltage v1, and accordingly, not possible to correctly apply the optimal reference voltage v1 to the memory 14 during read cycles.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
Paragraph [0046]: “Referring again to FIG. 6, at 612, the read module 26 performs a read cycle on the target memory sector. The read cycle is performed, for example, using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608. Although not illustrated in FIG. 6, at 612, the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard 
Paragraph [0048]: “At 616, the decoder module 22 determines if the decoding of data, read from the target memory sector at 612, is successful. If decoding is successful, at 640, the read control module 16 successfully completes reading the target memory sector.”
Paragraph [0049]: “If, at 616, the decoding is not successful, at 620 the read control module 16 performs a dynamic LLR updating. As previously discussed, the LLR calibration at 604 and/or the LLR adaption at 608 are performed based on read data from a plurality of memory sectors. However, the target memory cell (on which the read operation is being performed) may have characteristics (e.g., threshold voltage distributions) that are substantially different from other memory sectors of the plurality of memory sectors of the memory 14 (e.g., including memory sectors of a group of memory sector to which the target memory sector belongs). Such differences may be due to, for example, manufacturing variations, over-usage of the target memory sector, and/or the like. That is, the target memory sector may be an out-liner in the plurality of memory sectors of the memory 14 (i.e., the target memory sector may have substantially different threshold voltage distribution compared to an average threshold voltage distributions of various other memory sectors).”
Paragraph [0050]: “In an embodiment, the dynamic LLR updating at 620 is performed using read data corresponding to the target memory sector and/or using the current codeword, where the read data is read anew using a set of reference voltages of higher resolution. For example, read data (e.g., new read data) from the target memory sector (and/or read data using the current codeword) is used to update the desired reference voltages and/or the associated LLRs. As an example, during the dynamic LLR updating, three read cycles, with three different reference voltages, are performed on the target memory sector, and the desired reference voltages and the LLRs are dynamically updated based on the results of the three read cycles. 
Paragraph [0051]: “At 622, it is determined if the decoding is successful. If successful, the method ends at 640. If decoding is unsuccessful, the read control module 16 may decide to perform the dynamic LLR updating with a few more (e.g., one, two, or other appropriate number) read cycles, with corresponding new reference voltages of higher resolutions, and, at 628, check if the decoding is successful once again.”
See also Yang ¶ 38–56:
The Examiner finds the reading of the target memory sector of the flash memory based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages to perform the first read operation on the target memory sector as disclosed in Yang teaches the claimed “method for accessing a flash memory, comprising: using an initial gate voltage combination to read the flash memory to obtain first bit sequences”.
The Examiner further finds the read module 26 performing a read cycle on the target memory sector at 612 of Figure 6 using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608 as disclosed in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”. Specifically, the Examiner finds the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608 at 612 of Figure 6 in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”.
The Examiner further finds the determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, 
The Examiner further finds the performing of a second read operation on the target memory sector using the second one or more reference voltages as disclosed in Yang teaches the claimed “using the target gate voltage combination to read the flash memory to obtain second bit sequences”. Specifically, the Examiner further finds the repeated read cycle using the updated desired reference voltages and decoding using the corresponding updated LLRs in step 620 of Figure 6 in Yang teaches the claimed limitation.
The Examiner further finds the determination if the decoding is successful at 622 of Figure 6 using the updated desired reference voltages and corresponding updated LLRs as disclosed in Yang teaches the claimed “decoding the second bit sequences to determine readout information of the flash memory.”).

Regarding claim 2, Yang discloses: The method of claim 1, further comprising:
determining if the target gate voltage combination recorded in the LUT is no longer a best threshold voltage combination; and
if it is determined that the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination, updating the plurality of threshold voltage levels of the target gate voltage combination in the LUT 
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 as disclosed in Yang teaches the claimed limitation.).

Regarding claim 3, Yang discloses: The method of claim 1, further comprising:
determining if the target gate voltage combination recorded in the LUT is no longer a best threshold voltage combination; and
if it is determined that the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination, updating the plurality of threshold voltage levels of the target gate voltage combination in the LUT 
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0036]: “As previously alluded to, a floating-gate transistor of a memory cell of the memory 14 is capable of storing a voltage on its floating gate for a period, typically many years. The threshold voltages that correspond to the stored charge on the floating gate of the floating-gate transistor will change over time due to, for example, physical changes in the memory 14. Such physical changes may result from aging, repeated erase and program cycles, and so forth of various memory sectors of the memory 14. A group of memory cells of the memory 14 will therefore exhibit a change in their overall threshold voltage distributions over time. For example, mean values of the threshold voltage distributions may shift with time, variance of the threshold voltage distributions may increase over time, and/or the threshold voltage distributions may become asymmetrical over time. Such changes may result in greater read error rates, which may worsen as the memory 14 ages. Additionally, there are generally variations between threshold voltage distributions of two memories (e.g., memory 14 and another memory) due to, for example, variations in manufacturing the two memories. Moreover, there may be variations between threshold voltage distributions of two memory sectors of the memory 14 due to, for example, relatively higher usage of one memory sector than the other, manufacturing variability, and/or the like. Additionally, if the memory cells of the memory 14 are MLCs, then each memory cell of the memory 14 has more than one bit stored (e.g., for a three bit MLC, a least significant bit (LSB), a center significant bit (CSB) and a most significant bit (MSB)). The threshold voltage distributions corresponding to the LSBs, CSBs and MSBs may also be different, requiring individual calibration and adaptation for the LLR values.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 when threshold voltage distributions shift overtime as disclosed in Yang teaches the claimed limitation.).

Regarding claim 4, Yang discloses: The method of claim 2, wherein the step of determining if the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination comprises:
referring to time information of the flash memory to determine if the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0036]: “As previously alluded to, a floating-gate transistor of a memory cell of the memory 14 is capable of storing a voltage on its floating gate for a period, typically many years. The threshold voltages that correspond to the stored charge on the floating gate of the floating-gate transistor will change over time due to, for example, physical changes in the memory 14. Such physical changes may result from aging, repeated erase and program cycles, and so forth of various memory sectors of the memory 14. A group of memory cells of the memory 14 will therefore exhibit a change in their overall threshold voltage distributions over time. For example, mean values of the threshold voltage distributions may shift with time, variance of the threshold voltage distributions may increase over time, and/or the threshold voltage distributions may become asymmetrical over time. Such changes may result in greater read error rates, which may worsen as the memory 14 ages. Additionally, there are generally variations between threshold voltage distributions of two memories (e.g., memory 14 and another memory) due to, for example, variations in manufacturing the two memories. Moreover, there may be variations between threshold voltage distributions of two memory sectors of the memory 14 due to, for example, relatively higher usage of one memory sector than the other, manufacturing variability, and/or the like. Additionally, if the memory cells of the memory 14 are MLCs, then each memory cell of the memory 14 has more than one bit stored (e.g., for a three bit MLC, a least significant bit (LSB), a center significant bit (CSB) and a most significant bit 
Paragraph [0037]: “In an embodiment, the LLR values for the memory 14 needs to be periodically calibrated and adapted to reflect the variations in the threshold voltage distributions, in order to achieve relatively lower error rate during read operations. The LLR values are based on reference voltages applied during the read cycles, and determining appropriate reference voltages are also a non-trivial task.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 when threshold voltage distributions shift overtime as a result of periodic calibration adapted to reflect the variations in the threshold voltage distributions as disclosed in Yang teaches the claimed limitation. The Examiner further finds the periodic calibration of the LLR values and corresponding reference voltages applied during the read cycles prevents greater read error rates from occurring as a “result from aging, repeated erase and program cycles, and so forth of various memory sectors of the memory 14.” See Yang ¶ 36. 
The Examiner notes the specification does not describe the claimed “time information” as a recorded entry in the LUT that refers to features known to cause voltage drift. It just mentions similar factors known to cause voltage drift. See id. at 33 (“However, the threshold voltage distribution shown in FIG. 2 may be changed to another threshold voltage distribution due to some factors, such as the increase of the program/erase/read count and/or data retention time”). Since the periodic calibration of the LLR values and corresponding reference voltages take into account the factors (i.e., time duration and usage of the memory (i.e., erase and program cycles) known to cause voltage drift in the memory cells, the Examiner finds the calibration as disclosed in the Yang teaches the claimed “referring to time information”.).

Regarding claim 5, Yang discloses: The method of claim 4, wherein the time information of the flash memory is a usage time of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 4).

Regarding claim 6, Yang discloses: The method of claim 4, wherein the time information of the flash memory is a data retention time of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 4).

Regarding claim 7, Yang discloses: The method of claim 4, wherein the time information of the flash memory is a write count of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 4).

Regarding claim 8, Yang discloses: The method of claim 4, wherein the time information of the flash memory is a read count of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 4).

Regarding claim 9, Yang discloses: A memory controller (read control module 16), comprising:
a receiving circuit (read module 26), for using an initial gate voltage combination to read the flash memory to obtain first bit sequences; and
a control logic circuit (decoder module 22), for decoding the first bit sequences read from the flash memory;
wherein if the first data is failed to be decoded, the control logic circuit determines a target gate voltage combination according a look-up table (LUT), wherein the target gate voltage combination comprises a plurality of threshold voltage levels; and the receiving circuit uses the target gate voltage combination to read the flash memory to obtain second bit sequences, and the control logic circuit decodes the second bit sequences to determine readout information of the flash memory
(Paragraph [0006]: “In various embodiments, there is provided a method for reading a target memory sector of a memory. The method comprises, based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages, performing a first read operation on the target memory sector. The method further comprises determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages. The method also comprises using the second one or more reference voltages, performing a second read operation on the target memory sector.”
Paragraph [0021]: “In various embodiments, data is read by the read control module 16 from the memory 14 in the unit of memory sectors. That is, data bits from memory cells of a memory sector of the memory 14 are read during a single read cycle. During a read cycle, the read module 26 applies a reference voltage to individual memory cells of a memory sector. For a given memory cell, the read module 26 determines whether a voltage level of the memory cell is higher or lower compared to the applied reference voltage. Based on this determination, the estimation module 18 and/or the decoder module 22 estimates whether a bit zero or a bit one is stored in the memory cell, e.g., if the memory cell is a SLC. If the memory cell is a MLC, multiple reference voltages are applied to estimate the bits stored in the memory cell. Thus, a read cycle is associated with one or more reference voltages, which are applied to the memory cells of a memory sector of the memory 14 during the read cycle.”

Paragraph [0023]: “Thus, a positive LLR indicates a greater probability of the data bit being equal to 0, and a negative LLR indicates a greater probability of the data bit being equal to 1. That is, a sign of the LLR provides an estimation of the data bit, and a magnitude of the LLR provides a reliability of the estimation (e.g., |LLR|=0 means the estimation is completely unreliable, and |LLR|=∞ means that the estimation is completely reliable and the bit value is known).”
Paragraph [0024]: “The decoder module 22 performs a decoding operation using iterative soft decoding techniques. For example, the decoder module 22 employs error correcting codes (ECC) such as, for example, low density parity check (LDPC) codes, Reed-Solomon (RS) codes, Turbo codes, or any other appropriate iterative soft decoding codes for ECC decoding of data.”
Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0030]: “In practice, the PDF (1) and PDF (0) are usually not known for the memory system 10. Accordingly, the reference voltage v1 (which represents the optimal reference voltage for applying to the memory sectors of the memory 14 during a read cycle) is also not known during the read operations of the memory 14. Furthermore, the optimal reference voltage can change with time for a flash memory (e.g., as the flash memory undergoes more and more number of write, retention and/or read cycles), can vary between two memory sectors of the memory 14, and can also vary between two memory cells of a single memory sector. Accordingly, it is usually not possible to know a priori the optimal reference voltage v1, and accordingly, not possible to correctly apply the optimal reference voltage v1 to the memory 14 during read cycles.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
Paragraph [0046]: “Referring again to FIG. 6, at 612, the read module 26 performs a read cycle on the target memory sector. The read cycle is performed, for example, using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608. Although not illustrated in FIG. 6, at 612, the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608.”
Paragraph [0048]: “At 616, the decoder module 22 determines if the decoding of data, read from the target memory sector at 612, is successful. If decoding is successful, at 640, the read control module 16 successfully completes reading the target memory sector.”
Paragraph [0049]: “If, at 616, the decoding is not successful, at 620 the read control module 16 performs a dynamic LLR updating. As previously discussed, the LLR calibration at 604 and/or the LLR adaption at 608 are performed based on read data from a plurality of memory sectors. However, the target memory cell (on which the read operation is being performed) may have characteristics (e.g., threshold voltage distributions) that are substantially different from other memory sectors of the plurality of memory sectors of the memory 14 (e.g., 
Paragraph [0050]: “In an embodiment, the dynamic LLR updating at 620 is performed using read data corresponding to the target memory sector and/or using the current codeword, where the read data is read anew using a set of reference voltages of higher resolution. For example, read data (e.g., new read data) from the target memory sector (and/or read data using the current codeword) is used to update the desired reference voltages and/or the associated LLRs. As an example, during the dynamic LLR updating, three read cycles, with three different reference voltages, are performed on the target memory sector, and the desired reference voltages and the LLRs are dynamically updated based on the results of the three read cycles. Subsequently, a read cycle is repeated using the updated desired reference voltages and a decoding is performed using the corresponding updated LLRs.”
Paragraph [0051]: “At 622, it is determined if the decoding is successful. If successful, the method ends at 640. If decoding is unsuccessful, the read control module 16 may decide to perform the dynamic LLR updating with a few more (e.g., one, two, or other appropriate number) read cycles, with corresponding new reference voltages of higher resolutions, and, at 628, check if the decoding is successful once again.”
See also Yang ¶ 38–56:
The Examiner finds the reading of the target memory sector of the flash memory based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages to perform the first read operation on the target memory sector as disclosed in Yang teaches the claimed 
The Examiner further finds the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608 at 612 of Figure 6 in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”.
The Examiner further finds the determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages as disclosed in Yang teaches the claimed “if the first data is failed to be decoded, the control logic circuit determines a target gate voltage combination according a look-up table (LUT), wherein the target gate voltage combination comprises a plurality of threshold voltage levels”. Specifically, the Examiner further finds the performing of the dynamic LLR updating of the look up table of the LLR table module 34 when at 616 the decoding is not successful as disclosed in Yang teaches the claimed limitation.
The Examiner further finds the performing of a second read operation on the target memory sector using the second one or more reference voltages as disclosed in Yang teaches the claimed “receiving circuit uses the target gate voltage combination to read the flash memory to obtain second bit sequences”. Specifically, the Examiner further finds the repeated read cycle 
The Examiner further finds the determination if the decoding is successful at 622 of Figure 6 using the updated desired reference voltages and corresponding updated LLRs as disclosed in Yang teaches the claimed “control logic circuit decodes the second bit sequences to determine readout information of the flash memory.”).

Regarding claim 10, Yang discloses: The memory controller of claim 9, wherein the control logic circuit determines if the target gate voltage combination recorded in the LUT is no longer a best threshold voltage combination; and if it is determined that the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination, the control logic circuit updates the plurality of threshold voltage levels of the target gate voltage combination in the LUT 
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 as disclosed in Yang teaches the claimed limitation.).

Regarding claim 11, Yang discloses: The memory controller of claim 10, wherein the control logic circuit refers to condition of electric charge drift in memory units of the flash memory to determine if the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination 
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0036]: “As previously alluded to, a floating-gate transistor of a memory cell of the memory 14 is capable of storing a voltage on its floating gate for a period, typically many years. The threshold voltages that correspond to the stored charge on the floating gate of the floating-gate transistor will change over time due to, for example, physical changes in the memory 14. Such physical changes may result from aging, repeated erase and program cycles, and so forth of various memory sectors of the memory 14. A group of memory cells of the memory 14 will therefore exhibit a change in their overall threshold voltage distributions over time. For example, mean values of the threshold voltage distributions may shift with time, variance of the threshold voltage distributions may increase over time, and/or the threshold voltage distributions may become asymmetrical over time. Such changes may result in greater read error rates, which may worsen as the memory 14 ages. Additionally, there are generally variations between threshold voltage distributions of two memories (e.g., memory 14 and another memory) due to, for example, variations in manufacturing the two memories. Moreover, there may be variations between threshold voltage distributions of two memory sectors of the memory 14 due to, for example, relatively higher usage of one memory sector than the other, manufacturing variability, and/or the like. Additionally, if the memory cells of the memory 14 are MLCs, then each memory cell of the memory 14 has more than one bit stored (e.g., for a three bit MLC, a least significant bit (LSB), a center significant bit (CSB) and a most significant bit 
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 when threshold voltage distributions shift overtime as disclosed in Yang teaches the claimed limitation.).

Regarding claim 12, Yang discloses: The memory controller of claim 10, wherein the control logic circuit refers to time information of the flash memory to determine if the target gate voltage combination recorded in the LUT is no longer the best threshold voltage combination
(Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0036]: “As previously alluded to, a floating-gate transistor of a memory cell of the memory 14 is capable of storing a voltage on its floating gate for a period, typically many years. The threshold voltages that correspond to the stored charge on the floating gate of the floating-gate transistor will change over time due to, for example, physical changes in the memory 14. Such physical changes may result from aging, repeated erase and program cycles, and so forth of various memory sectors of the memory 14. A group of memory cells of the memory 14 will therefore exhibit a change in their overall threshold voltage distributions over time. For example, mean values of the threshold voltage distributions may shift with time, variance of the threshold voltage distributions may increase over time, and/or the threshold voltage distributions may become asymmetrical over time. Such changes may result in greater read error rates, which may worsen as the memory 14 ages. Additionally, there are generally variations between threshold voltage distributions of two memories (e.g., memory 14 and another memory) due to, for example, variations in manufacturing the two memories. Moreover, there may be variations between threshold voltage distributions of two memory sectors of the memory 14 due to, for example, relatively higher usage of one memory sector than the other, manufacturing variability, and/or the like. Additionally, if the memory cells of the memory 14 are MLCs, then each memory cell of the memory 14 has more than one bit stored (e.g., for a three bit MLC, a least significant bit (LSB), a center significant bit (CSB) and a most significant bit (MSB)). The threshold voltage distributions corresponding to the LSBs, CSBs and MSBs may also be different, requiring individual calibration and adaptation for the LLR values.”
Paragraph [0037]: “In an embodiment, the LLR values for the memory 14 needs to be periodically calibrated and adapted to reflect the variations in the threshold voltage distributions, in order to achieve relatively lower error rate during read operations. The LLR values are based on reference voltages applied during the read cycles, and determining appropriate reference voltages are also a non-trivial task.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
The Examiner finds the updating of the desired (e.g., optimal or near optimal) values of the reference voltages (which were initially determined during the LLR calibration at 604) along with updating of the corresponding LLR values in the look up table of the LLR table 34 when threshold voltage distributions shift overtime as a result of periodic calibration adapted to reflect the variations in the threshold voltage distributions as disclosed in Yang teaches the claimed limitation. The Examiner further finds the periodic calibration of the LLR values and corresponding reference voltages applied during the read cycles prevents greater read error See Yang ¶ 36. 
The Examiner notes the specification does not describe the claimed “time information” as a recorded entry in the LUT that refers to features known to cause voltage drift. It just mentions similar factors known to cause voltage drift. See id. at 33 (“However, the threshold voltage distribution shown in FIG. 2 may be changed to another threshold voltage distribution due to some factors, such as the increase of the program/erase/read count and/or data retention time”). Since the periodic calibration of the LLR values and corresponding reference voltages take into account the factors (i.e., time duration and usage of the memory (i.e., erase and program cycles) known to cause voltage drift in the memory cells, the Examiner finds the calibration as disclosed in the Yang teaches the claimed “referring to time information”.).

Regarding claim 13, Yang discloses: The memory controller of claim 12, wherein the time information of the flash memory is a usage time of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 12).

Regarding claim 14, Yang discloses: The memory controller of claim 12, wherein the time information of the flash memory is a data retention time of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 12).

Regarding claim 15, Yang discloses: The memory controller of claim 12, wherein the time information of the flash memory is a write count of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 12).

The memory controller of claim 12, wherein the time information of the flash memory is a read count of the flash memory (The Examiner finds the claimed limitations are rejected for the same reasons as set forth above in claim 12).

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112